Citation Nr: 0906961	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-37 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied the benefit sought on appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claim and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to an unestablished element of the claim 
that he has not submitted to VA.

2.  There is no medical evidence of record documenting 
hearing loss during service or for many years thereafter; the 
preponderance of the evidence is against a finding that a 
current diagnosis of a bilateral hearing loss disability as 
defined by the applicable VA regulation began during or as 
the result of any incident of service, to include acoustic 
trauma.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated during 
active service, nor may sensorineural hearing loss be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

The Veteran was issued an August 2005 VCAA notification 
letter that informed him about the information and evidence 
not of record that is necessary to substantiate his claim; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, the Veteran was issued a March 2006 
letter that provided notice regarding the evidence and 
information needed to establish disability ratings and 
effective dates, as outlined in Dingess.

The Board highlights that the Veteran was also issued a VCAA 
letter in November 2006.  In this letter, the RO informed the 
Veteran that his application to reopen the claim for service 
connection for bilateral hearing loss had been received.  At 
this time, the RO had not recognized any document the Veteran 
had submitted as a substantive appeal, and thus, the RO had 
not considered his previous appeal stemming from the October 
2005 rating decision to be perfected.  See 38 C.F.R. 
§ 20.200.  Subsequently, however, the RO considered an 
October 2006 letter to constitute a substantive appeal, and 
therefore, the RO found the previous (initial) appeal was 
perfected.  See 38 C.F.R. § 20.202 (providing that a 
"Substantive Appeal consists of a properly completed VA Form 
9 . . . or correspondence containing the necessary 
information").  Based on this finding in a December 2006 
supplemental statement of the case, the RO directed the 
Veteran to ignore the November 2006 letter.  The Board finds 
that the Veteran was correctly informed to ignore the 
November 2006 VCAA letter, and the contents of this letter 
were not considered by the Board in determining that the 
Veteran was provided with adequate notice.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the March 
2006 VCAA letter noted above was issued after the October 
2005 RO decision that is the subject of this appeal.  The 
Board is cognizant of recent United States Court of Appeals 
for the Federal Circuit (Federal Circuit) decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Court, the burden shifts to VA to demonstrate that the error 
was not prejudicial.  The Federal Circuit reversed the Court 
of Appeals for Veterans Claims' holding that an appellant 
before the Court has the initial burden of demonstrating 
prejudice due to VA error involving: (1) providing notice of 
the parties' respective obligations to obtain the information 
and evidence necessary to substantiate the claim; (2) 
requesting that the claimant provide any pertinent evidence 
in the claimant's possession; and (3) failing to provide 
notice before a decision on the claim by the agency of 
original jurisdiction.  (Emphasis added.)  See also Simmons 
v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claim, as demonstrated by the 
July 2006 and December 2006 supplemental statements of the 
case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant 
VCAA notification and re-adjudicating the claim in the form 
of a statement of the case to cure timing of notification 
defect).  

The Board notes that the Veteran was issued an April 2006 
statement of the case, but it appears that the March 2006 
letter was issued after the April 2006 statement of the case 
was actually issued.

The Court has held that a supplemental statement of the case 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 (2006) 
(Mayfield III); see also Prickett, supra (holding that a 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statements of 
the case complied with the applicable due process and 
notification requirements for a decision, they constitute 
readjudication decisions.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield v. Nicholson, 444 F.3d 
1328, 133-34 (Fed. Cir. 2006) (Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claim by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service treatment records and VA medical records, including a 
copy of the report from a July 2006 contract examination, 
which included an opinion addressing the contended causal 
relationship at issue.  After review of the examination 
report, and the other VA medical evidence of record, the 
Board finds that the record contains competent evidence on 
which to adjudicate this claim.  See  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

The Board is cognizant that the Veteran submitted an August 
2005 VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, regarding 
records from a facility offering hearing aids.  The Veteran 
wrote that he had gone to this facility approximately five 
years prior, but he did not purchase the hearing aid as he 
did not have the money.  It does not appear that the RO 
sought to obtain any existing records.  In such 
circumstances, VA had a duty to make reasonable efforts to 
obtain relevant records.  See 38 C.F.R. § 3.159(c)(1).  Based 
on the Veteran's description that these records relate to the 
considering of the purchase of a hearing aid in approximately 
August 2000, the Board finds that there is no indication that 
these records would relate to an element of the claim that 
remains unsubstantiated - that the Veteran had a hearing loss 
during service or that the current hearing loss is 
attributable to service or an incident of service.  In this 
case, the fact that the Veteran has a current diagnosis of a 
hearing loss disability as defined by 38 C.F.R. § 3.385 is 
not in dispute; the primary impediments to a grant of service 
connection are the amount of years that elapsed since service 
before a hearing loss disability is apparent in the record 
and, as explained in greater detail in the analysis below, 
the fact that of the two competent opinions of record that 
address the contended nexus, the one that weighs against the 
claim is of greater probative value.  Therefore, it is 
unnecessary to remand this case to seek these records.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993). 

Law and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.
Regulations provide that certain chronic diseases, including 
an organic disease of the nervous system (including 
sensorineural hearing loss), will be considered to have been 
incurred in or aggravated by service even though there is no 
evidence of such disease during the period of service.  See 
38 C.F.R. §§ 3.307, 3.309.  In order for the presumption to 
apply, the evidence must indicate that the hearing loss 
became manifest to a compensable (10 percent) degree within 
one year of separation from service.  See 38 C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The Board notes, that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 
38 C.F.R. § 3.385.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background

The Veteran contends that he has current bilateral hearing 
loss disability attributable to his naval service during 
World War II.  He specifically asserts that he was exposed to 
excessive noise, to include the sounds from 16 inch guns 
while aboard ship. 

Service treatment records do not document any treatment, 
complaint, or diagnosis of hearing loss.  An August 1946 
report of physical examination, completed at the time of 
separation from service, includes a notation that whispered 
voice testing was 15/15 or normal in both ears.

Post-service records include a June 2005 VA treatment record.  
The clinician completing this record noted that she and the 
Veteran discussed noise exposure in service.  She described 
the Veteran's service, to include duty as a deck hand in the 
Navy.  The examiner noted that the Veteran had minimally 
protected noise exposure in service; she did not discuss any 
post-service noise exposure.  The clinician's assessment 
included the finding that the Veteran had "[h]earing loss 
very likely related to military noise exposure."

The Veteran submitted the results of audiometric testing 
completed in April 2006.  This record contains no opinions 
regarding the etiology of the current hearing loss 
disability.

The Veteran underwent a VA contract examination in July 2006.  
The examiner documented that she had reviewed the claims file 
and service treatment records prior to testing.  She noted 
that service treatment records included notations of normal 
hearing in 1945 and 1946 and did not contain any record of 
complaints of hearing loss.  The Veteran gave a history of 
having hearing loss and tinnitus.  It was noted that he 
served on a Navy ship with 16 inch guns and that his duties 
included working in a handling room with powder bags.  The 
Veteran also worked as a radar operator and bake; he said he 
did not have hearing protection during service.

The examination documented that after service the Veteran 
returned to farming with his brother.  She reported that work 
on the farm exposed the Veteran to the noise from driving 
tractors and other equipment.  She documented other post-
service noise exposure, including driving a truck, working in 
a sawmill for seven years, and mowing lawns for five years.  
Recreational noise exposure included hunting/shooting.

The audiological testing completed at this time revealed 
puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
55
65
85
85
100
LEFT
45
60
80
95
105
The Veteran had word recognition of 76 percent bilaterally.  
The examiner found that the Veteran had mild sloping to 
profound sensorineural hearing loss with fair word 
recognition, bilaterally.

The examiner again noted that there was no evidence of 
hearing loss or complaint of tinnitus in the service 
treatment records, with all notations of hearing loss being 
normal.  The examiner documented that the Veteran had "years 
of civilian occupational and recreational noise exposure 
following his 18 months of active duty."  The examiner 
opined that current hearing loss and tinnitus were less 
likely than not due to active duty noise exposure.

In October 2006, the Veteran submitted articles regarding the 
ships he served on and copies of portions of his personnel 
records.

Analysis

The Board finds that service connection for bilateral hearing 
loss is not warranted.  The Veteran's exposure to excessive 
noise during service is not in dispute.  There is also 
medical evidence of a current diagnosis of a bilateral 
hearing disability as defined by38 C.F.R. § 3.385.  In order 
for service connection to be warranted, however, the evidence 
must show a nexus between bilateral hearing loss and service.  
As noted above, a veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  38 C.F.R. § 3.102.  When a veteran seeks 
benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).

Service treatment records do not document any treatment, 
complaint, or diagnosis of a hearing loss disability.  As to 
any contention of continuity of hearing loss since service 
(see 38 C.F.R. § 3.303(b) regarding continuity of 
symptomatology), the Veteran's main contention is that the 
disability later developed as a result of noise exposure in 
service.  The Veteran, however, marked in his June 2005 claim 
that the disability began in March 1945 (two months into 
service).  This contention of continuity, however, is 
outweighed by the absence of any contemporaneously recorded 
medical evidence indicative of a bilateral hearing loss for 
at least 53 years - assuming that a hearing loss was 
diagnosed at the time the Veteran considered obtaining 
hearing aids from a private hearing aid provider (August 
2000).  As a sensorineural hearing loss disability was not 
present until decades post-service, hearing loss may not be 
presumed to have been incurred in service.  38 C.F.R. 
§§ 3.307, 3.309.

As to the question of the contended causal relationships 
between bilateral hearing loss and the Veteran's exposure to 
excessive noise during service, the claims file contains two 
medical opinions.  In the June 2005 treatment record, the 
clinician, under assessment of the Veteran's disabilities, 
opined that the Veteran had hearing loss very likely related 
to military noise exposure.  The clinician did not indicate 
knowledge or consideration of post-service noise exposure, to 
include that from a saw mill.  

In the July 2006 VA contract examination, the examiner opined 
that is was less likely than not that the bilateral hearing 
loss was due to active service noise exposure.  In contrast 
to the earlier opinion of record, the examiner documented the 
extent of the service and post-service noise exposure.  The 
former examiner indicated that the alleged nexus was "very 
likely", whereas the latter examiner concluded it was "less 
likely".  However, the July 2006 opinion was based on a more 
complete history of the Veteran's noise exposure.  The 
history of post-service noise exposure is substantial and 
there is no medical evidence of a hearing loss disability 
until after such exposure.  For this reason, the Board finds 
that the latter opinion is of greater probative value that 
the June 2005 opinion.  That is, the Board finds that the 
June 2005 opinion was not based on all relevant facts in this 
case as the clinician did not indicate knowledge of post-
service noise exposure.  See Nieves-Rodriquez v. Peake, 22 
Vet. App. 295 (2008).  Since the July 2006 opinion is of 
greater probative value, and considering the fact that a 
hearing loss disability is not apparent in the record until 
decades post-service, the preponderance of the medical 
opinion evidence of record is against the claim.  The gap of 
time of between service and the first medical evidence of a 
diagnosis of a hearing loss disability is, in itself, 
significant and it weighs against the Veteran's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  As to the 
Veteran's contention that bilateral hearing loss developed 
post-service but as a result of his in-service duties, as 
noted above, the preponderance of the evidence is against 
such a finding.  See Boyer, Voerth, supra. 

Some elaboration on the lay evidence is warranted.  In 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

In the Board's judgment, the Veteran is competent to provide 
testimony as to having some degree of hearing loss during 
service.  Id; see also, e.g., Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (a Veteran is competent to report symptoms 
because this requires only personal knowledge, not medical 
expertise, as it comes to him through his senses).  However, 
he is not competent to provide an opinion as to what point in 
time he had a hearing loss disability as defined by 38 C.F.R. 
§ 3.385, which is diagnosed on the basis of audiological test 
findings, or an opinion regarding the cause of his hearing 
loss.  Jandreau, supra; Layno, supra.  Simply stated, his 
opinion regarding the etiology of his hearing loss lacks 
probative value; it dies not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The undersigned has fully considered the Veteran's 
contentions.  The Federal Circuit has held that lay evidence 
is one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence. See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements as in this case.  As noted above, in addition to 
the fact that the service medical records show that the 
Veteran's hearing in both ears was normal upon his separation 
from service, the record is devoid of contemporaneously 
recorded medical evidence of any complaints, clinical 
findings or test results indicative of hearing loss until 
many years post-service.  

Thus, after review of entire record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss.  As the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine is not applicable and the 
Veteran's claim for service connection for bilateral hearing 
loss must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


